Citation Nr: 1137918	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, including due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from November 1950 to December 1953.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina denying the benefit sought on appeal. 

The Veteran provided testimony at a September 2011 Travel Board hearing,               a transcript of which is of record. 


FINDINGS OF FACT

1. Neither the claimed asbestos exposure, nor the other underlying incident of hazardous materials exposure, has been objectively established

2. Assuming asbestos or other hazardous exposure during military service, there         is no competent and probative evidence etiologically linking said incident to the development of pulmonary fibrosis. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for pulmonary fibrosis, including due to asbestos exposure. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from May 2007, the RO notified          the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.          § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the           joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Meanwhile, an addendum to the VCAA correspondence informed the Veteran regarding both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the VCAA notice correspondence was sent before issuance of the October 2007        rating decision adjudicating the claim now before the Board, and thus was timely. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining service treatment records (STRs), service personnel records, and arranging for the Veteran to undergo VA Compensation and Pension examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4). In support of his claim, the Veteran provided private treatment records, and several personal statements. He testified during a Board videoconference hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 


Background and Analysis 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

As to asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection. However, VA's Adjudication Procedure Manual provides guidance in adjudicating these claims.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, section C (December 13, 2005) (previously cited at M21-1, part VI, paragraph 7.21). 

The M21-1 MR it provides that, when considering these types of claims, VA must determine whether military records demonstrate evidence of asbestos exposure         in service VA must also determine whether there was pre-service and/or post-service evidence of occupational or other asbestos exposure; and thereafter determine if there was a relationship between asbestos exposure and the currently claimed disease, taking into consideration the latency and exposure information found at M21-1 MR, Part IV, Subpart ii, Chapter 1, section H.

The following is a non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1 MR, Part IV, Subpart ii, Chapter 2, section C, 9(b).

The M21-1 MR further provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. See M21-1 MR, Part IV, Subpart ii, Chapter 2, section C, 9(a). In addition, during World War II, several million people employed in U.S. shipyards and U.S. Navy personnel were exposed to asbestos. See M21-1 MR, Part IV, Subpart ii, Chapter 2, section C, 9(g).

Meanwhile, the Court has held that the M21-1 MR Adjudication Procedure Manual does not create a presumption of in-service exposure to asbestos for claimants that worked in one of the occupations that the manual listed as having higher incidents of asbestos exposure. See Dyment v. West, 13 Vet. App. 141, 145 (1999);        Ashford v. Brown, 10 Vet. App. 120 (1997). 

The Board finds that the comprehensive criteria to establish service connection for pulmonary fibrosis due to asbestos exposure have not been satisfied in this case. There are noteworthy areas in which the Veteran's claim lacks competent proof of a causal linkage between respiratory disability, and his active military service. Indeed, there is no material dispute that the Veteran presently has pulmonary fibrosis, as his treating physicians tend to agree on this point. What remains to be shown, however, is that pulmonary fibrosis is etiologically related to military service -- namely, to alleged asbestos exposure. The presence of a causal nexus to service is a crucial element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). Thus far, this causal nexus to service remains unestablished.       Of particular note, the record does not conclusively indicate exposure to asbestos, or other hazardous substances in service. Moreover, even assuming asbestos exposure therein, the most persuasive medical evidence appears to disassociate current respiratory impairment from any such hazardous exposure. 

Taking into account these two reasons for the absence of a showing on the element of a causal nexus to service, the Board first addresses the issue of proof of asbestos exposure (or other hazardous materials exposure) during military service.               The Veteran asserts having had asbestos exposure while serving in the Coast Guard on various ships between 1951 and 1953. At one point, on VA Compensation and Pension examination in October 2007 he described asbestos exposure when he was on duty watching the boiler. More recently at the September 2011 hearing, however, he denied exposure in this manner, and instead contended that asbestos was placed generally throughout the ships on which he served. The Veteran has alleged other sources of exposure to hazardous chemicals, as well, stating that he worked in the boatswain locker handing out chemicals, lead paint, and cleaning supplies. He further alleges that in mid-1951 while stationed in Baltimore, Maryland his unit was assigned to clean and restore a print shop and turn it into a barracks, and this required clearing up old dye and ink all throughout the building. Unfortunately, to date, there is no objective documentation to verify any of the claimed potentially hazardous activities. 

As it pertains to claimed asbestos exposure, there is nothing listed within                 the Veteran's service personnel records as to occupational specialty, or hazardous duty assignment that would have likely entailed asbestos exposure. Nor for that matter is his account of asbestos exposure sufficiently detailed to permit any further attempt at corroborating its occurrence. The Veteran's contention, essentially,         is that he had intermittent exposure to the asbestos placed throughout the ship. Unfortunately, this offers little for the Board to proceed upon and formulate any meaningful request for in-service documentation. To this effect, such an incident involving exposure to asbestos as a non-medical matter would tend to be best supported by documentary evidence, rather than the Veteran's assertions alone.       See e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident). Moreover, there is not even compelling lay witness testimony from the Veteran or any third-party as to the likelihood of asbestos exposure, given that the Veteran does not cite any specific situation or incident, but rather raises the idea of generally working and living on a ship that may have had asbestos present somewhere. In sum, the Board cannot find that there is competent and credible evidence of asbestos exposure in this case, as to constitute a definitive finding of an underlying injury in service.   

The Board must reach a similar conclusion in regard to the other claimed sources of hazardous chemical exposure, inasmuch as even taking the Veteran's assertions        at face value, there is no way to conclusively show that the substances to which he was exposed in a boatswain's locker, or for that matter upon being asked to clean up the site of an old printing press were indeed of a hazardous type, such that they could have had a deleterious impact upon his respiratory health for the first time several decades thereafter. Without proof of underlying asbestos exposure during military service, or any other pertinent exposure to hazardous substances therein, there is no established in-service injury to the Veteran, and by implication no basis upon which to demonstrate a causal nexus between a current respiratory disorder, and his military service. Absent competent evidence of a causal nexus, a claim for service connection cannot be proven. 

For the purpose of rendering a comprehensive decision, however, the Board has  still further reviewed this case from the perspective of whether the requirement of a causal nexus is met, even assuming for argument's sake that the underlying injury of asbestos exposure (as the most plausible of any of the claimed instances of hazardous exposure) had been sufficiently proven. 

On this subject, though, there is the October 2007 VA examination report which indicates a diagnosis of pulmonary fibrosis, and addresses the question of whether said condition was related to in-service asbestos exposure. The VA examiner opined that in-service exposure to asbestos had essentially no relationship to the Veteran's pulmonary fibrosis. The VA examiner then qualified that a pulmonary function study (PFT) and chest  x-ray had been ordered and if the x-ray were to indicate asbestos exposure changes in the lung, it would "change my opinion as to the possibility of asbestos as being the reason for calcification in the lung x-ray."       The examiner emphasized, however, that pulmonary fibrosis was normally an inflammatory disease and asbestos produced calcification and cancer. 

Immediately following the VA exam, a VA chest x-ray was taken which indicated an impression of pulmonary scarring and fibrosis bilaterally diffusely, with what appeared to be some pleural plaques present bilaterally with no calcium noted of the hemidiaphrams. The reviewing physician further indicated "question asbestos exposure complex."

Based on the chest x-ray taken following VA examination, there is every indication that the interpreting radiologist did not believe asbestos exposure complex to be likely. As a result, the x-ray study effectively substantiates the prior conclusion reached by the October 2007 VA examiner, ruling out the presence of asbestosis.  
Notably, too, is the absence of any other medical opinion on record indicating or suggesting the Veteran has asbestosis, or a respiratory condition which is a direct residual of underlying asbestos exposure. It follows that the medical opinion evidence addressing causation effectively rules out a causal connection between asbestos exposure and present-day respiratory impairment. Significant, as well,       is that there is nothing to suggest that any other form of hazardous chemical exposure, besides asbestos, caused or contributed to respiratory impairment -- particularly given the nearly 40 year interval between discharge from service, and when the Veteran first began experiencing some respiratory symptomatology.          See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). 

As indicated previously, however, the most determinative factor in considering the instant claim is the lack of conclusive evidence of underlying asbestos exposure or other hazardous materials exposure, as to comprise an underlying in-service injury. 

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of an asbestos related respiratory disorder, as the causal origin of respiratory impairment is not a matter easily within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for              pulmonary fibrosis. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for pulmonary fibrosis, including due to asbestos exposure,       is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


